  Case 19-00436        Doc 40    Filed 11/10/20 Entered 11/10/20 14:28:20             Desc Main
                                  Document     Page 1 of 19



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                     )          Chapter 7
                                           )
Mack Industries, Ltd., et al.,             )
                                           )          No. 17 B 09308
                                           )
                               Debtor.     )
____________________________________)
                                           )
 Ronald R. Peterson, as Chapter 7 Trustee, )
                                           )
                               Plaintiff,  )
                                           )
              v.                           )          No. 19 A 00436
                                           )
Ferguson Enterprises Inc. d/b/a Ferguson   )
Heating & Cooling,                         )
                                           )
                               Defendant.  )          Judge Carol A. Doyle


                                     Memorandum Opinion

         Chapter 7 trustee Ronald Peterson filed this adversary proceeding against Ferguson

Enterprises Inc., d/b/a/ Ferguson Heating and Cooling (“Ferguson”). He seeks to recover

alleged fraudulent transfers made by debtor Mack Industries Ltd. (“Mack”) to Ferguson. The

trustee alleges that Mack purchased plumbing supplies from Ferguson but then installed them in

properties that Mack did not own. He contends that these transfers were part of a fraudulent

scheme to deplete Mack’s assets. He also seeks to recover some transfers as preferences.

         Ferguson moved to dismiss the amended complaint. It argues that the trustee has not

alleged a plausible claim for fraudulent transfer based on either constructive fraud or actual



                                                 1
     Case 19-00436      Doc 40    Filed 11/10/20 Entered 11/10/20 14:28:20            Desc Main
                                   Document     Page 2 of 19



fraud. It also argues that the trustee has failed to properly plead the elements of a preference

claim. Ferguson is correct regarding the claim based on constructive fraud and the preference

claim. Both claims will be dismissed. Ferguson’s motion to dismiss the claim based on actual

fraud will be denied.



1.       Background and Amended Complaint

         The trustee filed a complaint against Ferguson alleging two claims to avoid fraudulent

transfers and a claim to avoid preferential transfers. The court granted a motion to dismiss a

similar adversary proceeding in Peterson v. McClean (In re Mack Industries, Ltd.), No. 19-ap-

00433, 2019 Bankr LEXIS 3603 (Bankr. N.D. Ill. Nov. 20, 2019). The fraudulent transfer

claims in this case were very similar to those in McClean. The trustee consented to the dismissal

of his complaint against Ferguson. He was granted leave to amend and he filed an amended

complaint. Ferguson now moves to dismiss the amended complaint.

         In the amended complaint, the trustee again alleges two claims to avoid fraudulent

transfers and a claim to avoid preferential transfers. He seeks to recover payments of

approximately $1.9 million that Mack made to Ferguson between November 2012 and February

2017. Exhibit A to the amended complaint shows each transfer to Ferguson in the time period

addressed by the complaint. The transfers total approximately $2.1 million. Exhibit B to the

amended complaint contains a list of invoices for the transfers identified in Exhibit A. It

identifies specific properties and who owned them. The trustee acknowledges that some of the

supplies purchased were used in properties owned by Mack or American Residential Leasing

Company LLC, an unsecured creditor of Mack. He is not seeking to recover those transfers. He


                                                 2
  Case 19-00436        Doc 40     Filed 11/10/20 Entered 11/10/20 14:28:20             Desc Main
                                   Document     Page 3 of 19



alleges that the remaining $1.9 million in payments were for plumbing supplies that Mack used

in properties owned by parties other than Mack or American Residential.

       In Count I, the trustee alleges that the $1.9 million in payments were constructively

fraudulent under the Illinois Uniform Fraudulent Transfer Act and § 548(a)(1)(B) of the

Bankruptcy Code. He contends that Mack used the plumbing supplies in properties owned by

third parties so it received no value for the transfers. In Count II, the trustee alleges that Mack

made the payments with actual intent to defraud. He bases this claim primarily on a statement

allegedly made by a vice president of Mack in June 2014 threatening American Residential that

if it did not renegotiate a significant contract, Mack would dissipate its assets to prevent

American Residential from collecting from it. In Count III, the trustee seeks to recover

approximately $23,000 in transfers as preferences under § 547 of the Bankruptcy Code.

       Regarding the actual fraud claim in Count II, the amended complaint alleges as follows.

Mack’s primary business was “flipping houses” - buying properties, improving them, and selling

or renting them. Amended Complaint ¶ 8. American Residential purchased hundreds of

properties from Mack, which then leased the properties back from American Residential under a

Master Lease Agreement (“Agreement”) and sublet them to tenants. In the summer of 2014,

Mack began to claim that it could not meet its obligations under the Agreement and sought to

renegotiate it. When American Residential resisted, Erik Workman, Mack’s Vice President of

Sales and Marketing, told Christopher Byce, formerly Senior Vice President of Investments of

American Residential’s prior parent company, that “the Debtor would transfer its assets to

related entities for nothing in return to hinder American Residential’s ability to exercise its legal

remedies as a creditor.” Amended Complaint, ¶ 30. By September 2014, Mack had stopped


                                                  3
  Case 19-00436        Doc 40     Filed 11/10/20 Entered 11/10/20 14:28:20              Desc Main
                                   Document     Page 4 of 19



making payments under the Agreement. Amended Complaint ¶ 34. In December 2014, Mack

sent American Residential a proposed revised contract that Mack said was, essentially, not

negotiable. American Residential refused to change the Agreement.

       Even before Workman made his threat about dissipating assets, Mack began to “prepare

for a possible breakdown in the business relationship.” Amended Complaint ¶ 39. “In the

months leading up to and during the negotiations with American Residential, the debtor had

already begun dissipating its assets.” ¶ 40. Before 2013, the McClellands, who own Mack and

many related entities, ran almost the entire real estate business in Mack’s name. Amended

Complaint ¶ 41. In 2013, the McClellands began to “create new entities and to divert business

opportunities and assets from the Debtor to those entities.” Amended Complaint ¶ 42. They

created at least 15 new entities in 2013, at least four new entities in 2014, at least six new entities

in 2015, and at least two new entities in 2016. Amended Complaint ¶ 43. Mack owned five of

these entities: Mack Industries II LLC, Mack Industries III LLC, Mack Industries IV LLC,

Mack Industries V LLC, and Mack Industries VI LLC. Amended Complaint ¶ 44. All the other

new entities were owned by James K McClelland, James H. McClelland (James K. McClelland’s

son), or both. Amended Complaint ¶ 45.

       Although Mack owned some real estate after 2013, “the vast majority of real estate

acquired for flipping was acquired by the new entities.” Amended Complaint ¶ 47. Mack also

transferred real estate from itself to the new entities. Amended Complaint ¶¶ 47, 48. The

McClellands thereby reduced the assets “that the debtor had that could be collected by American

Residential.” Amended Complaint ¶ 48. Mack also “drew down” on its own assets to benefit

the other entities. Amended Complaint ¶ 49. It paid contractors to work on and improve real


                                                   4
     Case 19-00436     Doc 40     Filed 11/10/20 Entered 11/10/20 14:28:20           Desc Main
                                   Document     Page 5 of 19



property owned by the other entities, and paid bank loans incurred by the other entities.

Complaint ¶50. The McClellands also “extracted” at least $10.7 million in cash from the debtor

and other entities. Amended Complaint ¶ 52. Mack concealed its dissipation from American

Residential. After June 2014, it failed to provide American Residential with Quarterly

Statements required under the Agreement detailing its income. Amended Complaint ¶¶ 54, 55.

American Residential tried to take over its own properties in 2016 but Mack refused to provide

information about the subtenants. Amended Complaint ¶ 58. In March 2016, American

Residential sued Mack and related entities in state court. Amended Complaint ¶ 37.



2.       Constructive Fraud

         Ferguson argues that the claim in Count I based on constructive fraud must be dismissed

because the trustee failed to allege an essential element of his claim: that Mack did not receive

reasonably equivalent value for the payments. Ferguson asserts, and the trustee does not contest,

that the complaint and attachments show that Mack ordered and received the plumbing supplies

and paid Ferguson a reasonable price for them. Ferguson therefore contends that Mack received

reasonably equivalent value for the payments. It argues that what Mack chose to do with the

goods does not affect the objective value it gave Mack in exchange for the money. The trustee

responds that Mack did not receive any value because the plumbing supplies were installed in

properties that Mack did not own. Ferguson is correct. Mack received reasonably equivalent

value for the payments to Ferguson.

         The trustee brings his constructive fraud claim under the Illinois Uniform Fraudulent

Transfer Act, 740 ILCS 160/5(a)(2), 6(a), and 8(a), via § 544(b)(1) of the Bankruptcy Code, as


                                                 5
  Case 19-00436       Doc 40     Filed 11/10/20 Entered 11/10/20 14:28:20              Desc Main
                                  Document     Page 6 of 19



well as under § 548(a)(1)(B) of the Bankruptcy Code. A plaintiff seeking to avoid a fraudulent

transfer based on constructive fraud under § 548(a)(1)(B) must plead and prove the following:

(1) a transfer of the debtor's property or interest; (2) made within two years before the date the

bankruptcy petition was filed; (3) for which the debtor received less than a reasonably equivalent

value in return; and (4) that the debtor (a) was insolvent on the date of the transfer or became

insolvent as a result, (b) engaged in business or a transaction as a result of which the debtor’s

remaining capital was unreasonably small, or (c) intended to incur, or should have known he

would incur, debts he would be unable to pay. KHI Liquidation Trust v. C. Goshy Enterprises,

Inc. (In re Kimball Hill, Inc.), No. 10-ap-998, 2012 WL 5880657, at *5 (Bankr. N.D. Ill. Nov.

19, 2012); Cox v. Grube (In re Grube), No. 09-ap-8111, 2012 WL 3263905, at *4 (Bankr. C.D.

Ill. Aug. 9, 2012); Martino v. Edison Worldwide Capital (In re Randy), 189 B.R. 425, 440

(Bankr. N.D. Ill. 1995). Under the IUFTA, the elements are the same but the statute of

limitations is four years. 740 ILCS 160/5, 160/10; Reinbold v. Morton Community Bank (In re

Mid-Illini Hardwoods, LLC), 576 B.R. 598, 604 (Bankr. C.D. Ill 2017); see Zimmerman v.

Paulsen, 524 F. Supp. 2d 1077 (N.D. Ill. 2007).

       The standard for reasonably equivalent value is the same under Illinois law and § 548(a).

See Baldi v. Samuel Son & Co, Ltd., 548 F.3d 579, 580 (7th Cir. 2008); Creditor’s Comm. of

Jumer’s Castle Lodge, Inc. v. Jumer (In re Jumer’s Castle Lodge Inc.), 472 F.3d 943, 947 (7th

Cir. 2007) (“Because the IUFTA is a uniform act, we may look to cases decided under 11 U.S.C.

§ 548, as well as cases interpreting other states’ versions of the [UFTA] to determine the

meaning of the phrase ‘reasonably equivalent value.’”).

       Determining whether a debtor received reasonably equivalent value for the transfer


                                                  6
  Case 19-00436        Doc 40     Filed 11/10/20 Entered 11/10/20 14:28:20               Desc Main
                                   Document     Page 7 of 19



involves a three-part inquiry: (1) did the debtor receive some value, (2) was the value received

in exchange for the transfer by the debtor, and (3) did the value received by the debtor have a

reasonable equivalence to what the debtor transferred. Mid–Illini Hardwoods, 576 B.R. at 604.

Here, the trustee does not dispute that Mack received the goods and paid a reasonable price for

them, so the second and third inquiries are not contested. The parties dispute whether the facts

alleged can establish that Mack received value when Mack used the supplies in properties owned

by third parties.

        The focus of the inquiry regarding reasonably equivalent value “must be on the specific

transaction the trustee seeks to avoid, i.e., the quid pro quo exchange between the debtor and the

transferee, rather than an analysis of the transaction’s overall value to a debtor as it relates to the

welfare of the debtor’s business.” Balaber-Strauss v. Sixty-Fve Brokers (In re Churchill Mort.

Inv. Corp.), 256 B.R. 664, 678 (Bankr. S.D.N.Y. 2000). Courts seek to ensure that there is an

exchange of property that is a fair equivalent and “not disproportionately small as compared with

the value of the property or obligation obtained.” Id. Courts examine “the objective value of the

goods and services provided rather than the impact the goods and services had on the bankrupt

enterprise.” Trauner v Delta Air Lines, Inc. (In re Think Retail Solutions, LLC), No.17-ap-5078,

2019 WL 2912717 at *16 (Bankr. N.D. Ga. 2019) (quoting Orlick v. Kozyak (In re Financial

Federated Title & Trust, Inc.), 872 F.3d 1235, 1248 (11th Cir. 2017) and Merrill v. Allen (In re

Universal Clearing House Co., 60 B.R. 985, 998-99 (D. Utah 1986)); PSN Liquidating Trust v.

Intelsat Corp (In re PSN USA, Inc.), 615 F. App’x 925, 932 (11th Cir. 2015 (the debtor may

receive value even if the transfer increases its insolvency). “[U]nder § 548, in assessing the

“value” of property, goods or services provided directly to the debtor, the question is not whether


                                                   7
  Case 19-00436       Doc 40     Filed 11/10/20 Entered 11/10/20 14:28:20               Desc Main
                                  Document     Page 8 of 19



the debtor subjectively benefitted from the property it received; the operative question is whether

the property, goods, or serviced provided had objective value.” McHenry v. Dillworth (In re

Caribbvean Fuels Am., Inc.), 688 F. App’x 890, 894-95 (11th Cir. 2017).

       Courts determine the objective value as of the date of the transfers, not on a post-transfer

basis that considers whether the purchase was wise or impacted the financial picture of the

debtor. Think Retail, at *16. “Courts will not look with hindsight at a transaction because such

an approach could transform fraudulent conveyance law into an insurance policy for creditors.”

Kipperman v. Onex Corp., 411 B.R. 805, 837 (N.D. Ga. 2009). This is true even when the

transaction in question harmed creditors and diminished the debtor’s bankruptcy estate. As the

Churchill Mort. court noted, debtors often engage in “improvident purchases or expenditures

which have a detrimental effect on creditors and may even be a precipitating cause of

bankruptcy.” Id. at 681. “The fact that transactions may ‘exacerbate the harm to creditors and

diminish the debtor’s estate’ from an overall perspective does not mean that the debtor received

less than reasonably equivalent value in respect of each particular transaction.” Id.

       In Churchill Mort. Inv. Corp., a trustee sought to avoid transfers made to various brokers

who originated mortgages and solicited investors in a debtor that was operating a Ponzi scheme.

The trustee alleged that the payments to the brokers were avoidable as fraudulent transfers based

on actual and constructive fraud because the business generated by the brokers clothed the

debtor’s fraudulent enterprise in an aura of respectability and enabled the corrupt management to

continue its scheme. The court held that each transaction must be evaluated based solely on the

value given and received by the debtor. The court determined that the debtor paid a reasonable

amount for the services it received so it concluded that the debtor received reasonably equivalent


                                                 8
  Case 19-00436        Doc 40     Filed 11/10/20 Entered 11/10/20 14:28:20              Desc Main
                                   Document     Page 9 of 19



value without considering how the services affected the debtor’s ability to carry out its fraud.

        The analysis regarding reasonably equivalent value does not change when a third party

benefits from the transfer. In Think Retail, 2019 WL 2912717, the court held that a debtor

received reasonably equivalent value from an airline when the debtor’s principal purchased

airline tickets for her personal use and the personal use of others. The debtor got reasonably

equivalent value for the airline tickets because it controlled all the rights it purchased from the

airline, including the right to a seat on a flight, the right to designate the name of the passenger

for the ticket, the right to cancel the flight, and the right to modify the scheduled travel date and

destination. The use of those rights by third parties did not negate the objective value given by

the airline to the debtor.

        In fact, even when a debtor pays the debt of another party, it may nevertheless receive

reasonably equivalent value. Though the general rule is that a debtor does not receive

reasonably equivalent value by paying the debt of a third party, courts still examine the facts and

circumstances to determine whether the debtor indirectly got reasonably equivalent value, such

as through multi-party transactions. Mid-Illini Hardwoods, 576 B.R. at 607.

        Here, the trustee does not contend that Mack paid Ferguson more than the plumbing

supplies were worth or that Mack paid the debt of another party. Instead, the trustee argues that

Mack received nothing, even though Ferguson provided exactly what Mack paid for, based

solely on what Mack did with the purchased goods. The trustee’s argument fails.

        As explained above, in determining whether Mack got reasonably equivalent value, the

court must examine only the specific transactions at issue, not Mack’s overall financial condition

or any fraudulent scheme that Mack’s management might have been perpetrating. It is


                                                  9
  Case 19-00436       Doc 40     Filed 11/10/20 Entered 11/10/20 14:28:20            Desc Main
                                 Document      Page 10 of 19



undisputed that Ferguson provided real value to Mack for the payments it received. Mack

ordered plumbing supplies, paid for them, and became the sole owner of them. This case

involves a simple quid quo pro - goods exchanged for money. Like the airline tickets purchased

in Think Retail, Mack got what it paid for in each transaction: plumbing supplies that it could

use any way it chose. The fact that Mack may have used the supplies it owned to benefit others

or that Mack may have been engaging in an overall scheme to deplete its assets does not

diminish the value Ferguson provided to Mack.

       The trustee has failed to cite a single case in which an arms-length transaction between a

debtor and a vendor in which a reasonable amount was paid for goods actually provided was

avoided as constructively fraudulent based on what the debtor chose to do with those goods. It

cites only an unpublished order in Krudy v. Chase Bank USA, N.A. (In re Rainmaker Group,

Inc.), No. 12-ap-50104, 2013 Bankr. LEXIS 1483 (Bankr. S.D. Ind. 2013) that did not involve

the sale of goods to a debtor. In Krudy, a chapter 7 trustee filed a “bare-bones” complaint

alleging a fraudulent transfer claim against a corporate debtor’s principals who had incurred

corporate debt for personal purchases. The court concluded that the trustee must be pursuing a

constructive fraud claim under Indiana law and that he sufficiently pled the element of lack of

reasonably equivalent value. The court stated that “[f]raudulent transfer statutes exist to undo

the damage done by bad-acting corporate principals who use the corporate credit card to incur

personal debt and use corporate funds to pay for it.” Id. at *7. The court cited no authority for

this statement. It is both unsupported and incorrect. As explained above and in myriad cases,

the purpose of the law of constructive fraudulent conveyance is to ensure there is a quid pro quo

for what the debtor gives. The Krudy decision also ignores binding Seventh Circuit authority


                                                10
  Case 19-00436       Doc 40     Filed 11/10/20 Entered 11/10/20 14:28:20             Desc Main
                                 Document      Page 11 of 19



recognizing that repayment of a loan gives reasonably equivalent value for purposes of

constructive fraudulent transfer law. See B.E.L.T., Inc. v. Wachovia Corp., 403 F.3d 474 (7th Cir.

2005). But the case has no relevance here anyway because it involved the repayment of debt to a

lender, not an arms-length purchase of goods by a debtor.

       Fraudulent conveyance law is grounded in equity and is designed to enable a trustee or

creditors to avoid a transfer when the transferee received more from the debtor than the debtor

received from the transferee. Churchill Mort. Inv., 256 B.R. at 682 (Bankr. S.D.N.Y. 2000. It is

not designed to turn every vendor into an insurer to creditors against corporate malfeasance. If

the trustee could prevail on his constructive fraudulent transfer claim in this case, every party

who sells goods could become in effect a guarantor of the debts of all purchasers who make

inappropriate use of the purchased goods. That is not the law, nor should it be. Here, Mack got

the supplies it paid for. It received reasonably equivalent value.

       The trustee has not pled facts that support the essential element of lack of reasonably

equivalent value.1 Nor will the trustee be able to amend to fix this defect; the premise of his

claim is faulty. The claim in Count I based on constructive fraud will be dismissed with

prejudice.




       1
         Ferguson also argues that the facts alleged support the conclusion that Mack received
reasonably equivalent value in any event when the plumbing supplies were installed in properties
owned by subsidiaries of the debtor. Value provided to a subsidiary can provide value to its
parent. See, e.g., Heritage Bank v. Steinberg (In re Grabill Corp.), 121 B.R. 983, 996 (Bankr.
N.D. Ill. 1990); Garrett v. Faulkner (In re Royal Crown Bottlers of N. Alabama, Inc.), 23 B.R.
28, 30 (Bankr. N.D. Ala. 1982). This issue, however, raises factual questions that should not be
resolved on a motion to dismiss.

                                                 11
     Case 19-00436      Doc 40    Filed 11/10/20 Entered 11/10/20 14:28:20               Desc Main
                                  Document      Page 12 of 19



3.       Actual Fraud

         Ferguson also argues that Count II must be dismissed because the trustee failed to

plausibly allege a claim for fraudulent transfer based on actual fraud with the particularity

required by Rule 9(b). As explained in McClean and Peterson v. TTS Granite, Inc. (In re Mack

Industries, Ltd.), No. 19-ap-522 (Bankr. N.D. Ill. Nov. 10, 2019), the following standards apply

to a motion to dismiss a fraud claim.

         Rule 8(a) of the Federal Rules of Civil Procedure requires a “short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); Fed. R. Bankr. P. 8.

A complaint must clear “two easy-to-clear hurdles” to satisfy Rule 8(a). E.E.O.C. v. Concentra

Health Servs., 496 F.3d 773, 776 (7th Cir. 2007). First, the complaint must contain enough

information to give the defendant “fair notice” of the claim. See Reger Dev’t. LLC v. National

City Bank, 592 F.3d 759, 764 (7th Cir. 2019). The complaint need not make detailed factual

allegations but there must be at least some facts supporting each element of the claim. Ashcroft

v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949-50 (2009). Second, the complaint must

plausibly suggest that the plaintiff has a right to relief, raising that right above the speculative

level. Concentra, 496 F.3d at 776. Satisfying this standard requires “more than an unadorned,

the-defendant-unlawfully-harmed-me accusation . . . . A pleading that offers . . . a formulaic

recitation of the elements of a cause of action will not do.” Id. Put another way, “[t]hreadbare

recitals of elements of cause of action, supported by mere conclusory statements, do not suffice.”

Id. Plaintiffs may not “merely parrot the statutory language of the claims they are pleading . . .

rather than providing some specific facts to ground those legal claims . . . .” Brooks v. Ross, 578

F.3d 574, 581 (7th Cir. 2009).


                                                  12
  Case 19-00436       Doc 40      Filed 11/10/20 Entered 11/10/20 14:28:20             Desc Main
                                  Document      Page 13 of 19



       When alleging fraud, however, Rule 9(b) requires more. A plaintiff must “state with

particularity the circumstances constituting fraud . . . .” Fed. R. Civ. P. 9(b); Fed. R. Bankr. P.

7009. Particularity means “the who, what, when, where and how: the first paragraph of any

newspaper story.” Katz v. Household Int’l, Inc., 91 F.3d 1036, 1040 (7th Cir. 1996). The

particularity standard is “somewhat relaxed” for a bankruptcy trustee because he may lack

information that the debtor would have. See, e.g., In re Grube, 500 B.R. 764, 776 (Bankr. C.D.

Ill. 2013); Marwil v. Oncale (In re Life Fund 5.1 LLC), No. 10-ap-42, 2010 WL 2650024 (Bankr.

N.D. Ill. June 30, 2010). Nevertheless, the trustee must still comply with the “who, what, when,

where and how test” of particularity. See Life Fund 5.1, 2010 WL 2650024 (fraudulent transfer

claims filed by a trustee were dismissed for failure to plead the precise amount of the transfer,

the date of the transfer, and the debtor from whose account the money was transferred).

        Fraudulent intent may be shown through direct evidence or circumstantial evidence,

often referred to as “badges of fraud.” As explained in Frierdich v Mottaz, “[d]irect proof of

actual intent to defraud is not required—indeed, it would be hard to come by—and a trustee can

prove actual intent by circumstantial evidence.” 294 F.3d 864, 869-70 (7th Cir. 2002). Courts

often look to “badges of fraud” as circumstantial evidence. Id. These “badges” include:

whether the debtor retained possession or control of the property after the transfer, whether the

transferee shared a familial or other close relationship with the debtor, whether the debtor

received consideration for the transfer, whether the transfer was disclosed or concealed, whether

the debtor made the transfer before or after being threatened with suit by creditors, whether the

transfer involved substantially all of the debtor's assets, whether the debtor absconded, and

whether the debtor was or became solvent at the time of the transfer. Id.


                                                 13
  Case 19-00436       Doc 40     Filed 11/10/20 Entered 11/10/20 14:28:20             Desc Main
                                 Document      Page 14 of 19



       Ferguson argues that the actual fraud claim in Count II does not pass muster under these

standards. It contends that the amended complaint contains only conclusory allegations about a

fraudulent scheme to deplete Mack’s assets and that there are no allegations connecting that

general scheme to the transactions with Ferguson. It also contends that the facts alleged do not

support the trustee’s contention that payments to Ferguson were part of this fraudulent scheme

because the transactions began at least as early as November 2012, when Mack’s relationship

with American Residential was just beginning and long before the alleged threat in June 2014.

Ferguson also points out the inconsistency of the trustee contending that the payments to

Ferguson were part of a fraudulent scheme perpetrated against American Residential when he

also alleges that Mack installed some of the plumbing supplies in properties owned by American

Residential. Ferguson wryly notes, “Suffice it to say that is a poor scheme to defraud creditors

by transferring one of its assets to them.” Motion at p. 13.

       The trustee responds that he has not only alleged badges of fraud that provide

circumstantial evidence of actual fraud, he has alleged an “actual admission” of Mack’s

fraudulent intent through the statement of Workman to Byce.

       The trustee has stated a claim for actual fraud with particularity, but just barely. The

lynchpin of his claim is the alleged threat by Workman to Byce that if American Residential did

not renegotiate the Agreement, Mack “would transfer its assets to related entities for nothing in

return to hinder American Residential’s ability to exercise its legal remedies as a creditor or




                                                 14
  Case 19-00436       Doc 40     Filed 11/10/20 Entered 11/10/20 14:28:20             Desc Main
                                 Document      Page 15 of 19



otherwise.” Amended Complaint ¶ 30. The trustee has provided enough of the who, what, and

when for this alleged statement to satisfy Rule 9(b).2

        Ferguson argues that the trustee has failed to allege that Workman had authority to make

that statement or act on it. The trustee counters that the court must make inferences in favor of

the trustee on a motion to dismiss. The trustee is correct. The court must infer on a motion to

dismiss that a vice president had the authority to make the alleged statement.

        The trustee supported his allegation about the Workman threat with various other

allegations regarding the scheme to defraud. These allegations, described in more detail above,

include that (1) the McClellands began creating many new entities to conduct the kind of

business Mack had previously conducted, (2) they transferred real property owned by Mack to

these new entities for no consideration, (3) Mack “drew down” on its own assets to benefit the

other entities, (4) Mack paid contractors to do work on properties owned by the other entities, (5)

Mack paid the loans of other entities, (6) Mack concealed all of these actions from American

Residential by failing to provide the quarterly income statements required under the Agreement,

and (7) the McClellands “extracted” at least $10.7 million in cash from Mack and the other

entities.




        2
         The trustee also alleges another threat that Workman made to Byce - that Mack’s
“special relationships with local authorities in Cook County and surrounding areas would
prevent American Residential from exercising management and control over its properties.”
Amended Complaint ¶ 31. This alleged threat does not support the trustee’s claim of actual
fraud. First, it is not plausible that any owner of hundreds of properties would take this threat
seriously. If anything, the implausibility of this alleged threat undermines the trustee’s position
that the other threat by Workman - that the Mack’s assets would be gutted - should be taken
seriously. Second, in any event, this threat does not fit the trustee’s theory that Mack intended to
defraud by depleting its assets.

                                                15
  Case 19-00436       Doc 40     Filed 11/10/20 Entered 11/10/20 14:28:20             Desc Main
                                 Document      Page 16 of 19



       Some of these allegations could fall within the various badges of fraud discussed above. 3

None is made with any particularity or specifically connects the transactions with Ferguson to

the allegedly fraudulent scheme. But taken together, assuming they are true and making all

reasonable inferences in favor of the trustee, the allegations in the amended complaint are just

enough to allege a plausible claim for actual fraud with sufficient particularity to survive a

motion to dismiss.

       Ferguson is correct that many of the transactions described in Attachment A to the

amended complaint occurred before the Workman threat in June 2014 and that they in fact go

back to November 2012, when Mack’s relationship with American Residential was just

beginning so Mack presumably had no fraudulent intent. The trustee has alleged, however, that

the efforts to deplete assets began before the Workman threat, and the court must assume this is

true and make all reasonable inferences in favor of the trustee. While the court need not make

the unreasonable inference that Mack had fraudulent intent in November 2012, the month before

it entered into its agreement with American Residential, it can be reasonably inferred that at

some point before June 2014 Mack started acting with fraudulent intent. The court need not

determine when that happened to conclude that the trustee stated a claim for at least some of the

transactions alleged in the amended complaint.

       Ferguson is also correct that the use of plumbing supplies in properties owned by

American Residential undercuts the trustee’s allegations that all the other transactions were

made with fraudulent intent. Yet the court must make inferences in favor of the trustee and


       3
        The allegations about the creation of new entities to hold newly purchased properties
does not necessarily demonstrate a fraudulent intent, since the use of separate entities to hold
different real properties is a widespread, legitimate business practice.

                                                 16
     Case 19-00436     Doc 40     Filed 11/10/20 Entered 11/10/20 14:28:20             Desc Main
                                  Document      Page 17 of 19



concludes that there is enough to allege a plausible claim based on actual fraudulent intent

despite this obvious weakness in the trustee’s argument. While Ferguson may be able to show

many inconsistencies in the facts alleged by the trustee, on a motion to dismiss, the trustee gets

the benefit of the doubt.

         The facts alleged in the amended complaint are not compelling but they are just sufficient

for the trustee to proceed with his claim based on actual fraud. The motion to dismiss the claim

for fraudulent transfer based on actual fraud in Count II will be denied.



4.       Preference Claim

         Ferguson argues that the preference claim in Count III must be dismissed for failure to

state a claim. It contends that the trustee has failed to allege that Ferguson was a creditor of

Mack and he has failed to identify the specific antecedent debt that was paid through the

transfers. Ferguson is correct.

         As discussed in McClean, to state a claim to avoid a preferential transfer under § 547 of

the Bankruptcy Code, the trustee must allege that there was a transfer of an interest of the debtor

in property that (1) was made to or for the benefit of a creditor, (2) was for or on account of an

antecedent debt, (3) was made while the debtor was insolvent, (4) was made on or within 90 days

before the date of the filing of the petition, and (5) allowed the creditor to receive more than it

otherwise would have in this case. 11 U.S.C. § 547(b); Warsco v. Preferred Tech. Group, 258

F.3d 557, 564 (7th Cir.2001); Homann v. R.I.H. Acquisitions IN, LLC (In re Lewinski), 410 B.R.

828, 831-32 (Bankr. N.D. Ind. 2008).




                                                 17
  Case 19-00436       Doc 40     Filed 11/10/20 Entered 11/10/20 14:28:20             Desc Main
                                 Document      Page 18 of 19



       A preference complaint must allege more than just the statutory elements of a preference

claim. Miller v. Mitsubishi Digital Elecs. Am. Inc. (In re Tweeter Opco), 452 B.R. 150, 151

(Bankr. D. Del. 2011); Official Comm. of Unsecured Creditors v. Blomen (In re Hydrogen,

L.L.C.), 431 B.R. 337, 355 (Bankr. S.D.N.Y. 2010). Rule 8(a)(2) requires, at a minimum, that

the complaint identify the transferor of an allegedly preferential transfer, provide detail regarding

the date and amount of the alleged transfers, and identify a specific antecedent debt owed by the

debtor to the defendant at the time of the transfer. See, e.g., Tweeter Opco, 452 B.R. at 154–55

(holding that the complaint must identify the transferor); Angell v. Ber Care, Inc. (In re

Careamerica, Inc.), 409 B.R. 737, 751 (Bankr. E.D.N.C. 2009) (failure to identify which entity

initiated each transfer and to allege facts regarding the antecedent debt were fatal to preference

claim). When describing the antecedent debt, the complaint should provide at least some factual

information about any agreements between the parties and the goods or services exchanged.

Official Comm. of Unsecured Creditors v. Indep. Purchasing Cooperative, Inc. (In re Quantum

Foods, LLC), 558 B.R. 111, 115 (Bankr. D. Del. 2016).

       Here, the amended complaint states that Mack made “several” transfers from its bank

accounts to Ferguson in the 90 days before filing bankruptcy and it identifies two transfers:

$13,405 on January 30, 2017 and $9,541 on February 27, 2017. Amended Complaint ¶ 107. It

then states: “To the extent the Debtor was liable for the Ferguson invoices, Ferguson was a

creditor of the Debtor and the monies owed to it were for an antecedent debt.” Amended

Complaint ¶ 109. As in the original complaint, the trustee fails to identify the antecedent debt

for which the payments were allegedly made. And the “to the extent” allegation in Paragraph

109 fails to allege even that Ferguson was a creditor.


                                                 18
     Case 19-00436     Doc 40     Filed 11/10/20 Entered 11/10/20 14:28:20             Desc Main
                                  Document      Page 19 of 19



         The trustee responds that Ferguson, an $18 billion dollar company, should be able to

figure out which invoices the trustee claims were paid by the two payments identified in

Paragraph 107. This is not correct. The trustee must specifically identify the invoices he claims

were paid through the two payments identified in Paragraph 107. Ferguson is not required to

guess at which invoices the trustee contends were paid from a 112-page exhibit listing thousands

of invoices. The trustee attached a list of the invoices he claims were paid through the two

transfers in question as an attachment to his response to the motion. That is not good enough.

He failed to comply with Rule 8(a) and his “you figure it out” response is rejected.

         The preference claim in Count III will be dismissed. On this claim, however, the trustee

will be granted leave to amend within 30 days of entry of the order on Ferguson’s motion to

dismiss.



5.       Conclusion

         The motion to dismiss the claim in Count I for fraudulent transfer based on constructive

fraud will be granted. The claim will be dismissed with prejudice.

         The motion to dismiss the claim in Count II for fraudulent transfer based on actual fraud

will be denied.

         The motion to dismiss the preference claim in Count III will be granted. The trustee is

granted leave to amend this claim within 30 days.



Dated: November 10, 2020




                                                 19
